Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 29, 2021                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

  148981                                                                                                      Brian K. Zahra
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Megan K. Cavanagh
            Plaintiff-Appellee,                                                                          Elizabeth M. Welch,
                                                                                                                       Justices
  v                                                                   SC: 148981
                                                                      COA: 319642
                                                                      Muskegon CC: 12-062665-FH
  PAUL J. BETTS, JR.,
             Defendant-Appellant.

  ____________________________________/

          On order of the Court, leave to appeal having been granted, and the briefs and oral
  argument of the parties having been considered by the Court, we DIRECT the parties to
  file supplemental briefs within 28 days of the date of this order addressing the following
  issues: if this Court finds that the retroactive application of the Sex Offenders Registration
  Act (SORA), MCL 28.721 et seq., is unconstitutional, (1) whether the constitutional
  infirmity may be remedied through the application of the recently enacted 2020 PA 295;
  (2) if not, whether 2020 PA 295 has any effect on the potential remedy; and (3) what effect
  the answers to these questions have upon defendant’s conviction pursuant to MCL 28.729
  for failure to register under SORA.

        WELCH, J., did not participate because the Court considered this order before she
  assumed office.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            January 29, 2021
           t0126
                                                                                Clerk